This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHRIS ROMERO,

 3          Petitioner-Appellee,

 4 v.                                             No. 33,733

 5 NEW MEXICO PAROLE BOARD,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Raymond Z. Ortiz, District Judge

 9 Bowles Law Firm
10 Robert Jason Bowles
11 Albuquerque, NM

12 for Appellee

13 Gary K. King, Attorney General
14 Michael P. Sanchez, Assistant Attorney General
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 FRY, Judge.

19   {1}    Respondent appealed a writ of mandamus entered against it by the district court.

20 We issued a notice of proposed disposition proposing to reverse due to the lack of
1 service of process upon Respondent. Respondent has filed a memorandum in support

2 of the proposed disposition, and Petitioner did not file a memorandum opposing the

3 proposed disposition. Therefore, for the reasons stated in the notice, we reverse the

4 district court’s decision in this case.

5   {2}   IT IS SO ORDERED.



6
7                                           CYNTHIA A. FRY, Judge

8 WE CONCUR:



 9
10 RODERICK T. KENNEDY, Chief Judge


11
12 JAMES J. WECHSLER , Judge




                                             2